Citation Nr: 0320431	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-06 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran, who had active service in the Army from December 
1968 to December 1971, died in April 1986.  The veteran was a 
member of the Florida Army National Guard from November 1981 
until his death.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death as well as her claims of entitlement to 
dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 and entitlement to 
Dependents Educational Assistance (DEA) under 38 U.S.C.A. 
Chapter 35.

In September 2001, a Travel Board hearing was held in St. 
Petersburg before the undersigned, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.  At that time, the appellant and her representative 
expressly stated that the only issue being pursued on appeal 
was entitlement to service connection for the cause of the 
veteran's death.  See transcript at pages 2 and 3.  Thus, 
this is the only issue for consideration by the Board.

In July 2002, the Board denied service connection for the 
cause of the veteran's death.  The appellant appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2003, the Court granted a Joint Motion for Remand, 
vacating the July 2002 Board decision and remanding the case 
for readjudication consistent with the motion.  


REMAND

The March 2003 Joint Motion for Remand indicated that the 
appellant was not adequately notified of the notice 
requirements of the Veterans Assistance Act of 2000 (VCAA), 
in particular that she was not advised of which evidence she 
would be responsible for providing and which evidence VA 
would seek to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Such notice should specifically 
apprise the appellant of any information, 
and any medical or lay evidence, not 
previously provided, that is necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

